Citation Nr: 0809044	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-30 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 21, 
2002 for assignment of a 70 percent disability rating for the 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 21, 
2002 for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to August 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted a 70 percent disability 
rating for the service-connected PTSD and a TDIU, both 
effective as of August 21, 2002.  The veteran expressed 
disagreement with the respective effective dates and 
perfected a substantive appeal.

In August 2007, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In October 1983, the veteran filed his initial claim of 
service connection for PTSD.  In rating decisions dated in 
January 1984, July 1984, and September 1984, the RO denied 
service connection for PTSD.  The veteran was notified of 
each determination and of his appellate rights.  The veteran 
did not appeal.  In October 1985, the veteran filed an 
application to reopen his claim of service connection for 
PTSD, which was ultimately denied by the Board in March 1987.

In February 1991, the veteran filed an application to reopen 
his claim of service connection for PTSD, which was granted 
by the RO in June 1996, effective the date his reopened claim 
was received, February 21, 1991.

In August 2002, the veteran filed a claim for an increased 
disability rating for his service-connected PTSD.  In 
November 2005, the RO granted a 70 percent disability rating 
for the service-connected PTSD and awarded a TDIU, both 
effective as of August 21, 2002, the date of claim.  

If a veteran does not file a timely notice of disagreement 
within one year of receiving notice of the determination, the 
decision becomes final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).  An 
unappealed rating decision, however, only becomes final in 
the absence of clear and unmistakable error.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2007).  Here, 
during his August 2007 Travel Board hearing, the veteran 
asserted that the RO's January 1984, July 1984, and September 
1984 rating decisions that denied his earlier claim for 
service-connection for PTSD were the product of clear and 
unmistakable error.  To date, the RO has not considered 
whether its unappealed January 1984, July 1984, and September 
1984 rating decisions contained clear and unmistakable error.

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  As such, in the absence of clear and 
unmistakable error, the RO assigned the earliest possible 
effective date for its grant of the reopened claim, and of 
the subsequent assignment of increased disability ratings.  
See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); 
Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  If, 
however, VA determines that an  earlier decision was clearly 
and unmistakably erroneous, the prior decision will be 
reversed or amended, and for the purposes of authorizing 
benefits, the rating or adjudicative decision that 
constitutes a reversal of the prior decision on the grounds 
of clear and unmistakable error has the same effect as if the 
correct decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a) (2007).  Thus, if VA 
determines that either of the January 1984, July 1984, and 
September 1984 rating decisions contain clear and 
unmistakable error, the effective date would be assigned as 
if there were no such determination.

The veteran's challenge to the January 1984, July 1984, and 
September 1984 rating decisions is thus inextricably 
intertwined with his claim of entitlement to an earlier 
effective date for an increased disability rating for PTSD 
and for a TDIU because finality presumes the absence of clear 
and unmistakable error, i.e., if a prior adjudication 
contains clear and unmistakable error, it did not become 
final.  Id; see also Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Thus, the Board must defer consideration of the 
veteran's earlier effective date claims until the RO 
adjudicates, in the first instance, his clear and 
unmistakable error claims.  See Huston v. Principi, 18 Vet. 
App. 395, 402-03 (2004).  

The Board notes that a claim of clear and unmistakable error 
in the March 1987 Board decision has not been raised.  A 
Board decision is final when issued.  38 U.S.C.A. § 7104 
(West 2002).  The veteran must specifically allege a claim of 
clear and unmistakable error in the March 1987 Board decision 
to overcome the finality of the Board decision.  See 
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2007).  The RO will not adjudicate any issue as to finality 
in a Board decision; the Board will determine whether the 
veteran or the evidence raises a claim of clear and 
unmistakable error in the March 1987 Board decision, and the 
Board will adjudicate this original jurisdiction claim, if 
raised.

In light of the foregoing, the Board has no discretion and 
must remand this case to the AMC for its initial 
consideration of the veteran's inextricably intertwined clear 
and unmistakable error claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must adjudicate the 
issues of clear and unmistakable error 
in the RO's January 1984, July 1984, 
and September 1984 rating decisions 
that denied service connection for 
PTSD.  Thereafter, the RO/AMC must 
reconsider the veteran's claim of 
entitlement to an effective date prior 
to August 21, 2002, for the increased 
disability rating for PTSD and for a 
TDIU.

2.  If the benefit sought on appeal is 
not granted, the RO/AMC should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


